DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 9-11 are objected to because of the following informalities:  
Claim 1 line 4 should read “a tubular receiver” as previously recited for the purpose of consistency. 
Claim 2 line 3 should read “the hitch plate” for the purpose of consistency and grammatical accuracy.
Claim 3 lines 3 and 4 should read “and the mounting plate and the tubular insert member comprise a metal casting or are milled from a single piece of material for the purpose of grammatical accuracy.
Claim 9 line 2 should read “the hitch plate” for the purpose of consistency and grammatical accuracy.
Claims 10 and 11 lines 1-2 and lines 3 should read “the tubular or solid insert” as recited in claim 9 for the purpose of consistency.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 2003/0052472 A1) in view of Mueller (US D934741 S) and Ulrich (US 10173595 B1).
In regards to claim 1: Moss teaches a towing hitch (10) comprising:
a mounting plate (34) having a hitch plate (40) coupled thereto, and reducing a protrusion of the hitch plate when coupled to the tubular receiver on the towing vehicle (Paragraph 0009).

Moss does not explicitly teach the mounting plate having a recessed pocket that allows the mounting plate of the towing hitch to fit over an end of a tubular receiver of a towing vehicle or a step-equipped tailgate. 

However, Mueller teaches a recessed pocket in a mounting plate that would allow the mounting plate to fit over an end of a tubular receiver of a towing vehicle (See annotated Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recessed pocket as in 

Additionally, Ulrich teaches a step-equipped tailgate (Seen generally in Figure 1) to aid climbing in and out of the cargo area of a pickup truck (Column 1 lines 57-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a step-equipped tailgate as in Ulrich with the hitch of Moss in view of Mueller so as to aid a user in climbing in and out of a cargo area of a pickup truck. 

    PNG
    media_image1.png
    571
    469
    media_image1.png
    Greyscale


In regards to claim 2: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate has a tubular or solid insert (11 of Moss) within the recessed pocket that fits into the tubular receiver of the towing vehicle (See annotated Figure 3 of Mueller above), and the hitch plate (40 of Moss) is secured to the mounting plate with a pin (62 of Moss). 
In regards to claim 3: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (Paragraph 0059 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056 of Moss). Moss additionally teaches the components made from metal (Paragraph 0057). 

The combination does not explicitly teach the mounting plate and the tubular insert member comprising a metal casting or being milled from a single piece of material. However, examiner notes that either of or both the mounting plate and the tubular insert member of Moss could comprise a metal casting or have been milled from a single piece of material. Additionally, MPEP 2113 Paragraph I states “The patentability of a product does not depend on its method of production” (For more information see MPEP 2113 Paragraphs I, II, and III).
In regards to claim 4: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (11 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056), and the mounting plate and the tubular insert 
In regards to claim 5: The towing hitch of claim 1 is taught by Moss in view of Mueller and Ulrich. The combination further teaches wherein the mounting plate includes a plurality of openings (66a-f of Moss) formed therethrough in a cross-machine direction, each of the openings adapted to receive a pivot pin (62 of Moss) and one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss). 
In regards to claim 6: The towing hitch of claim 5 is taught by Moss in view of Mueller and Ulrich. The combination further teaches a plurality of brackets (Moss 42a and 42b) coupling the mounting plate to the hitch plate, wherein each of the brackets include one or more through-holes (Moss 64a and 64b) that align with one or more of the plurality of openings in the mounting plate, each of the through-holes adapted to receive one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss). 
Claims 7, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 2003/0052472 A1) in view of Ulrich (US 10173595 B1).
 In regards to claim 7: Moss teaches a towing hitch (10) for a towing vehicle, the towing hitch comprising:
a hitch plate (40) coupled to a mounting plate (34) by a hinge mechanism (Paragraph 0063), the hitch plate adapted to secure a trailer ball (74), wherein the hinge mechanism is coupled to the mounting plate by a pivot pin (62) that allows removal or rotation of the hitch plate relative to the mounting plate to a stowed position (Paragraph 0063). 



However, Ulrich teaches a step-equipped tailgate (Seen generally in Figure 1) to aid climbing in and out of the cargo area of a pickup truck (Column 1 lines 57-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a step-equipped tailgate as in Ulrich with the hitch of Moss so as to aid a user in climbing in and out of a cargo area of a pickup truck. Examiner notes that placing the step-equipped tailgate of Ulrich as shown on a pickup truck off to the side would result in a clearance between the step-equipped tailgate and the mounting plate. 
In regards to claim 12: Moss teaches a towing hitch (10) comprising: 
a mounting plate (34) coupled to a tubular insert portion (11) that is couplable to a tubular receiver member on a towing vehicle (Paragraph 0056), and 
a hitch plate (40) coupled to the mounting plate by a hinge mechanism (Paragraph 0063), the hitch plate adapted to secure a trailer ball (74), wherein the hinge mechanism is couple to mounting plate by a pivot pin (62) that allows rotation of the hitch plate relative to the mounting plate to a stowed position (Paragraph 0063). 

Moss does not teach a step-equipped tailgate and wherein a critical clearance between the step-equipped tailgate and the mounting plate is provided. 


In regards to claim 16: The towing hitch of claim 12 is taught by Moss in view of Ulrich. The combination further teaches wherein the hinge mechanism includes a plurality of brackets (42a and 42b) that are fixed to the hitch plate (40).

The combination does not explicitly teach wherein the brackets are L-shaped. 

However, an alternate embodiment of Moss shows L-shaped brackets (Figure 25). 

Furthermore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 Paragraph IV. Section B. In the instant case, changing the bracket shape from the shape shown in Figure 1 of Moss to the L-shape shown in Figure 25 was a matter of choice which a person of ordinary skill in the art would have 
In regards to claim 17: The towing hitch of claim 16 is taught by Moss in view of Ulrich. The combination further teaches wherein the mounting plate includes a plurality of openings (66a-f of Moss) formed therethrough in a cross-machine direction, each of the openings adapted to receive the pivot pin (62 of Moss) and one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss). 
In regards to claim 18: The towing hitch of claim 17 is taught by Moss in view of Ulrich. The combination further teaches wherein each of the L-shaped brackets include one or more through-holes (Moss 64a and 64b) that align with one or more of the plurality of openings in the mounting plate, each of the through-holes adapted to receive one or more stabilizing pins (Paragraph 0071 lines 8-9 of Moss). 
In regards to claim 19: The towing hitch of claim 12 is taught by Moss in view of Ulrich. The combination teaches the hinge plate (40 of Moss) being rotatable relative to the mounting plate (34 of Moss) and lockable in any of a plurality of fixed positions, orientations, or both (Paragraph 0063 of Moss). Furthermore, examiner notes that the hitch of claim 12 would be capable of rotating, for instance, from the position shown in Figure 1 of Moss, 90 degrees along rotation axis 22, also shown in Figure 1 of Moss, to a stowed position where the brackets are vertical and the hitch balls are directly under mounting plate 34 of Moss. 
In regards to claim 20:  The towing hitch of claim 12 is taught by Moss in view of Ulrich.  The combination further teaches wherein the stowed position comprises rotating .

Claims 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 2003/0052472 A1) in view of Ulrich (US 10173595 B1) and further in view of Mueller (US D934741 S).
In regards to claim 8: The towing hitch of claim 7 is taught by Moss in view of Ulrich. The combination does not teach wherein the mounting plate includes a recessed pocket formed therein.

However, Mueller teaches a recessed pocket in a mounting plate (See annotated Figure 3 of Mueller above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recessed pocket as in Mueller on the mounting plate of Moss in view of Ulrich so as to provide a more aesthetically pleasing design and connection point for the mounting plate as well as increase the structural integrity of the connections therein. 
In regards to claim 9: The towing hitch of claim 8 is taught by Moss in view of Ulrich and Mueller. The combination further teaches wherein the mounting plate has a tubular or solid insert (11 of Moss) within the recessed pocket that fits into the tubular receiver of the towing vehicle (See annotated Figure 3 of Mueller above), and the hitch plate (40 of Moss) is secured to the mounting plate with a plurality of pins (62 of Moss, see Paragraph 0070 for a plurality of pins 62).
In regards to claim 10: The towing hitch of claim 9 is taught by Moss in view of Ulrich and Mueller. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (11 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056 of Moss). Moss additionally teaches the components made from metal (Paragraph 0057). 

The combination does not explicitly teach the mounting plate and the tubular insert member comprising a metal casting or being milled from a single piece of material. However, examiner notes that either of or both the mounting plate and the tubular insert member of Moss could comprise a metal casting or have been milled from a single piece of material. Additionally, MPEP 2113 Paragraph I states “The patentability of a product does not depend on its method of production” (For more information see MPEP 2113 Paragraphs I, II, and III).
In regards to claim 11: The towing hitch of claim 9 is taught by Moss in view of Ulrich and Mueller. The combination further teaches wherein the mounting plate is coupled to a tubular insert member (11 of Moss) that is inserted into the tubular receiver of the towing vehicle (Paragraph 0056), and the mounting plate and the tubular insert member are attached by a weld (Paragraph 0059 of Moss) in the recessed pocket (See annotated Figure 3 of Mueller above). 
In regards to claim 13: The towing hitch of claim 12 is taught by Moss in view of Ulrich. The combination does not teach wherein the mounting plate includes a recessed pocket formed in a surface thereof facing the tubular insert portion.


In regards to claim 14: The towing hitch of claim 13 is taught by Moss in view of Ulrich and Mueller. The combination further teaches wherein the pocket includes a block that is at least partially within the tubular insert portion (See annotated Figure 3 of Mueller above). 
In regards to claim 15: The towing hitch of claim 13 is taught by Moss in view of Ulrich and Mueller. The combination further teaches wherein a weld (Paragraph 0059 of Moss) is provided about a periphery of the tubular insert portion within the recessed pocket (See annotated Figure 3 of Mueller above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennemer (US 9457631 B1), Lindahl (US 4033601), and Schwennsen (US 2015/0102581 A1) teach an adjustable trailer hitch with a recessed pocket in a mounting plate for a tubular insert. Weipert (US 2013/0020784 A1) and Works (US 2012/0217724 A1) teach adjustable stowaway trailer hitches with tubular inserts. Nania (US 2016/0137134 A1) teaches a step-equipped tailgate where the steps are out of the way of a trailer hitch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611